Citation Nr: 0915805	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for coronary artery 
disease with unstable angina, claimed as secondary to the 
Veteran's service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
December 1966 with additional active service indicated. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is of record.

April 2009, the Veteran, through his representative, 
submitted a March 2009 VA outpatient treatment record for 
consideration in connection with the appeal, along with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that his coronary artery disease is 
secondary to his service-connected PTSD.  He also asserts 
that he has a back condition that started during active 
service due to moving heavy equipment.  The Veteran testified 
during his Travel Board hearing that he was never treated in 
service or complained of back problems while on active duty; 
however, the Veteran and his spouse indicated that the 
Veteran had backaches for many years.  It was further 
asserted that after service, he continued to have back pain 
but was unable to afford to seek medical attention until more 
recently.

While there is no medical evidence of record showing 
treatment for or diagnosis of a lower back condition during 
or after active service, the has Veteran testified that he 
had spoken to his primary physician at the Beckley VA Medical 
Center (VAMC) and he had been given some muscle relaxants for 
his back pain.  The Veteran gave a history of back problems 
in the context of a psychological examination for Social 
Security benefits during May 2004.  In addition, a VA 
examination in January 2008 for purposes of a claim for a 
total disability rating noted that the low back pain syndrome 
was among the conditions that contributed to his 
unemployability.  

With regard to the claimed coronary artery disease, the 
veteran submitted a March 2009 VA outpatient treatment record 
showing that a VA physician's assistant discussed the 
relationship between PTSD and heart disease.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

In light of the medical evidence of record, the Veteran 
should be afforded VA examinations to ascertain if his 
coronary artery disease is secondary to his service-connected 
PTSD and whether he has a current back condition related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Although the Veteran was provided with notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) in August 2003, 
he was not given information concerning secondary service 
connection claims.  Thus, such notice must be provided on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice 
concerning the information and evidence 
necessary to establish a claim for 
secondary service connection. 

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Beckley 
VAMC.

3.  Schedule the veteran for the 
appropriate VA examination in order to 
ascertain whether the Veteran's coronary 
artery disease is secondary to his PTSD.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination; to include reviewing all 
records concerning the Veteran's heart 
attacks during 1991 and 2002 as well as 
all mental health treatment records.  
Specifically, the examiner should opine 
whether the Veteran's current coronary 
artery disease is more likely, less 
likely, or at least as likely as not 
related to the Veteran's PTSD.  (The term, 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.).  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Schedule the veteran for the 
appropriate VA examination in order to 
ascertain whether the Veteran has a 
current back disability related to active 
duty.  The examiner must review the 
Veteran's claims file in conjunction with 
the examination.  Specifically, the 
examiner should opine whether the Veteran 
has a current back disability and, if so, 
whether it is more likely, less likely, or 
at least as likely that it had its onset 
during active service or is otherwise 
related to his active service.  (The term, 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.).  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Thereafter, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals
2
